DETAILED ACTION
The claims are drawn to the following inventions:
i.	Claims 1-9, drawn to an image processing apparatus, classified in A61B 5/7264, with a cross-reference to G06T 7/0012;

ii.	Claim 10, drawn to a learning device comprising a processor including performing main learning based on a preliminary learning result by [a] preliminary learning unit, classified in A61B 5/7264;

iii. 	Claim 11, drawn to an image processing method executed by an image processing apparatus, classified in G06K 9/6267;

iv.	Claim 12, drawn to a method of creating a classification criterion, classified in  A61B 5/7267 with a cross-reference to G06T 7/0014 and G06T 2207/20081;

	v.	Claim 13, drawn to a learning method, classified in G06K 9/6267;

vi.	Claim 14, drawn to a non-transitory computer readable medium performing a classification technique, classified in G06K 9/6267;

vii. 	Claim 15, drawn to a non-transitory computer readable medium involving outputting a classification criterion, classified in A61B 5/7267 with a cross-reference to G06T 7/0014 and G06T 2207/20081;

viii.	Claim 16, drawn to a non-transitory computer readable medium performing a classification technique including performing main learning based on the target image group, which is classified in G06K 9/6267, with a cross-reference to A61B 5/7264.1, 2

Restricting Inventions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Apparatus(es), method(s), and corresponding computer-readable media for performing image classification (corresponding to groups I-III, V-VI, VIII); or

II.	Method(s) and corresponding computer-readable media for creating or outputting a classification criterion for image classification (corresponding to groups IV and VII).
	

The process(es) of invention I relate to the apparatus (computer-readable medium) of invention II as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  See MPEP § 806.05(e).  In this case, the CRM of II can be used to practice another and materially different process than those prescribed by I, such as one that develops a classification criterion, as prescribed by claim 12 of II.  Additionally, the processes of invention I can be practiced by a materially different CRM, such as one that does not include the learning device which executes outputting a classification criterion as prescribed in claim 15 of II.
The process of invention II relates to the apparatus(es) of invention I as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  See MPEP § 806.05(e).  In this case, the process of II can be practiced by a materially different apparatus or CRM than those prescribed by I, such as one that includes a learning device which executes a classification criterion as prescribed in claim 15.  Additionally, the apparatuses of invention I can be used to practice another and materially different process than that prescribed in invention II, such as one that does not include outputting a classification criterion as prescribed in claim 12.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	Restriction for examination purposes as indicated is proper because all of the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
(a)  the inventions have acquired a separate status in the art in view of their divergent classification;
(b)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)  the inventions require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)  the prior art applicable to one invention would not likely anticipate or render obvious another invention;
(e)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101, 35 U.S.C. 112(f), 35 U.S.C. 112(a), or 35 U.S.C. 112(b).

	While there is some overlap among the identified classification, searching each of the inventions will overall be drawn to different fields and require different search syntax, as relevant to items (a)-(c).  Additionally, the prior art applicable to developing a classification criterion or training of II will not likely apply to the classification procedures which make use of the machine learning algorithms associated with I but are not drawn to training methods.  Each of the distinct inventions have numerous disclosed features which could introduce additional burden or exacerbate the reasons identified at a later stage in prosecution.


Election of Species
This application further contains claims directed to the following patentably distinct species related to the nature of the object being classified:
	A.	a tubular/lumen structure in a living body, as described in [0066], and 
constructively identified by the examiner as corresponding to claims 2-4; or

	B. 	a mucosal structure of an organ system, as described in [0071] and constructively 
identified by the examiner as corresponding to claims 5-6, with the following 
subspecies of organ systems prescribed therein:

			B1.	digestive system, as in [0077] and [0080]-[0081]; or
			B2.	respiratory system, as in [0077]; or
			B3.	urinary system, as in [0077]; or
			B4.	circulatory system, as in [0077].3, 4
	
There is a search and/or examination burden for the patentably distinct species (and/or subspecies) as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
	For example, the diverse nature of the intended target results in different image data being used for both training and classification purposes, as well as different methods of acquisition, as applicable to the nature of the “imaging system of a device that captures the target image group” as in generic claim 1.  The nature of the target requires employing different search queries and accessing different classification resources (e.g., respiratory scopes in A61B 1/267, gastroscopes in A61B 1/2736, urethroscopes A61B 1/307, colonoscopes in A61B 1/31, examination of the interior of blood vessels in A61B 1/3137, etc.).  There is nothing of record to suggest that the prior art applicable to any one of the organ systems identified would apply to any of the other organ systems claimed.

	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  If invention I is elected, the reply must further include (iii) an election of a species (and subspecies, if applicable) to be examined and (iv) identification of the claims encompassing the elected species.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
	The election of an invention may be made with or without traverse.  To reserve the right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Currently, claim 1 is generic to all identified species.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793

	




    
        
            
    

    
        1 Groups i-iii, v-vi, and viii are claimed as patentably indistinct inventions.
        2 Groups iv and vii are claimed as patentably indistinct inventions.
        3 Paragraphs as numbered in applicant’s pre-grant publication, US 2019/0117167.
        4 The subspecies B1-B4 are recited as a set of Markush alternatives in claim 6. The election of species of Markush groupings is provisional, as set forth in MPEP § 803.02 and the examination procedure resulting from a provisional election is documented therein.